Citation Nr: 1521000	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a multiple joint disability as secondary to service-connected dermatitis. 

2.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea. 

3.  Entitlement to service connection for a right eye disability, other than aniscoria and opacities of the right cornea, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea. 

4.  Entitlement to service connection for residuals of a stroke. 

5.  Entitlement to an increased rating for aniscoria and opacities of the right cornea, currently rated 10 percent disabling. 

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1946 and from November 1948 to October 1949. 

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for stiffness in the joints, arms, and neck, central retinal vein occlusion of the left eye, and branch retinal vein occlusion of the right eye, denied entitlement to an increased rating in excess of 10 percent for aniscoria and opacities of the right cornea, and denied entitlement to SMC at the housebound rate. 

The matter also comes before the Board from a December 2008 rating decision of the RO that denied service connection for a stroke. 

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before the undersigned at a March 2010 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims file.

In June 2010, the Board denied the Veteran's claim for a higher rating for his service-connected dermatitis and also denied the Veteran's claim for service connection for a multiple joint disability.  The remaining matters were remanded for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In November 2010, the Court vacated the Board's decision pertaining to the multiple joint disability and remanded this issue for readjudication in compliance with directives specified in a November 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary. 

The Joint Motion specified that the Veteran had abandoned the claim for service connection for a multiple joint disability on a direct basis, and the parties only sought remand as to the portion of the Board's decision that denied entitlement to service connection for that disability on a secondary basis. 

In March 2011, the Board remanded the case for compliance with the Joint Motion and for the RO to issue a statement of the case on the issue of service connection for a stroke which was issued in July 2011.  The Veteran perfected an appeal in August 2011.  

In March 2015, the Veteran was afforded a second Board hearing before the undersigned.  This is because the Veteran requested a Board hearing in an August 2011 substantive appeal of the issue of entitlement to service connection for a stroke.  A transcript of the March 2015 hearing has been associated with his claims file.

Notably, during the March 2015 Board hearing, the Veteran submitted additional medical evidence, including a CD containing images of an August 2013 magnetic resonance image (MRI) of the brain along with a paper "Final Report" noting the findings of the MRI study, an August 2006 VA operative report, and June 2014 VA treatment records.  Accompanying this evidence was a waiver of RO review.  

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic files:  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS reveals VA treatment records dated through June 2014, a December 2014 Appellate Brief, and a transcript of the March 2015 Board hearing.  The remaining documents in both Virtual VA and VBMS are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a left eye disability, a right eye disability (other than aniscoria and opacities of the right cornea), and residuals of a stroke; entitlement to an increased rating for aniscoria and opacities of the right cornea; and entitlement to SMC at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent medical evidence shows that degenerative joint disease of the elbows, hands, hips, knees, shoulders, and neck is not caused or aggravated by the Veteran's service-connected dermatitis. 


CONCLUSION OF LAW

The criteria for service connection for a multiple joint disability, as secondary to service-connected dermatitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Relevant to the service connection claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter sent prior to the initial unfavorable decision issued in September 2006 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to substantiate his claim for service connection on a secondary basis (i.e., as secondary to his service-connected dermatitis).  The Veteran was not provided with the Dingess elements of VCAA notice.  However, given the denial of the claim, any questions as to a disability rating or effective date are moot. 
	
Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  Notably, records from the Social Security Administration were obtained in March 2009.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in March 2014 in conjunction with the service connection claim on appeal.  Neither the Veteran nor his representative has alleged that the examination pertaining to the claimed multiple joint disabilities is inadequate for adjudication purposes.  The Board finds that the March 2014 VA examination and accompanying opinion is adequate to decide this issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the multiple joint disability issue decided herein has been met. 

The Veteran was also offered testimony before the undersigned Acting Veterans Law Judge at Board hearings in March 2010 and March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2010 and March 2015 hearings, the undersigned noted the issue adjudicated below.  Also, information was solicited regarding the nature and etiology of his multiple joint disabilities.  In this regard, the Veteran's contentions regarding direct and secondary service connection were discussed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any outstanding evidence relevant to the claim.  Significantly, while the Veteran was not informed during the March 2010 hearing that he should obtain and submit a written opinion from a physician that his multiple joint symptoms were related to his service-connected dermatitis, correspondence was sent by the RO at the Board's direction to the Veteran in August 2011 informing him of this opportunity, and the case was readjudicated in a September 2014 supplemental statement of the case.  Furthermore, the Veteran was informed during the March 2015 hearing that he should obtain and submit a written opinion from a physician that his multiple joint symptoms were related to his service-connected dermatitis.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As above, in March 2011, the Board remanded the case for additional development.  Specifically, the Board remanded the case multiple joint disability issue to provide the Veteran with a letter telling him that in order to substantiate his claim for service connection for a multiple joint disability, he should obtain and submit to VA a written medical opinion from a qualified medical professional that he has a current multiple joint disability that was either caused or aggravated (made worse) by his service-connected dermatitis (which was accomplished by letter dated in August 2011), to schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed multiple joint disability (which was accomplished by VA examination in March 2014), and to readjudicate the claim (which was accomplished in a September 2014 supplemental statement of the case).  
	
Therefore, the Board finds that the AOJ has substantially complied with the March 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

As noted above, the Board previously denied service connection for "stiffness of the joints" in a June 2010 decision, both on a direct and secondary basis.  The November 2010 Joint Motion specified that the Veteran had abandoned the claim for service connection for a multiple joint disability on a direct basis, and the parties only sought remand as to the portion of the Board's decision that denied entitlement to service connection for that disability on a secondary basis.  As such, the Board will only address secondary service connection.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's claims that were filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In numerous written statements submitted in support of his claim and in March 2010 testimony before the Board, the Veteran asserted that he experienced stiffness of multiple joints (specifically, the back, arms, and legs), which he believed is related to his service-connected skin disorder.  He acknowledged at his March 2010 hearing that no treating clinician or VA examiner had ever related his joint stiffness to his skin disorder.  However, he believed that the joint stiffness was related to his skin disorder because he did not experience stiffness of the joints until after he developed his skin disorder.  He described his joint stiffness as being associated with tightness of his skin. 

The Veteran's active service treatment records do not demonstrate any complaints or findings of joint stiffness.  While abnormalities of the skin were noted on examination in October 1946, no musculoskeletal defects were found.  Post-service clinical records show that VA examination in March 1953 revealed no musculoskeletal abnormalities.  In March 1956, the Veteran complained of pain and generalized weakness in his right forearm, as a result of which he was diagnosed with myositis of the extensor carpi radialis longus.  Physical examination revealed no neurological abnormalities.  He was prescribed local heat and mild analgesics which resulted in considerable improvement.  In May 1966, the Veteran underwent intralaminar bilateral excision of a herniated nucleus pulposus (HNP) at L4-L5.  He was diagnosed with L5-S1 radiculopathy secondary to the HNP.  Subsequent records show continued treatment for radiculopathy. 

In February 1988, the Veteran was diagnosed with degenerative joint disease of the lumbar spine, status post lumbar laminectomy.  He was diagnosed with arthritis of the right shoulder in January 1990.  In May 2005, he was diagnosed with degenerative joint disease of the knee, for which he was issued a cane for assistance with ambulation.  In June 2006, the Veteran complained of muscle spasms and weakness in his upper extremities.  He was instructed to apply heat or cold and do gentle stretching exercises.  A June 2006 X-ray of the cervical spine revealed severe degenerative disc disease at C3-C4, C5-C6, and C6-C7 and multilevel facet degenerative joint disease, which could be responsible for the Veteran's complaints of spasms and weakness in the upper extremities. 

Post-service clinical records show that the Veteran has received regular dermatological care since his separation from service.  At no time has any treating clinician or VA examiner related his complaints of joint stiffness to either his active service or to his service-connected skin disorder, including by way of aggravation. 

Pursuant to the March 2011 Board remand, the Veteran was afforded a VA examination pertaining to his joints in March 2014.  During this examination, the examiner noted that the Veteran had diagnoses of degenerative joint disease of the elbows, hands, hips, knees, shoulders, and neck beginning in approximately 2000.  Upon review of the claims file, the examiner wrote that these disorders were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected skin condition.  The rationale for this opinion was that there was no plausible medical mechanism that degenerative joint disease was due to eczema as, the most likely etiology of his degenerative joint disease was aging.  Significantly, it was noted that the Veteran did not have degenerative joint disease while in the service and that he was currently 94 years old.

Given the above, the Board finds that service connection for a multiple joint disability as secondary to the Veteran's service-connected dermatitis is not warranted.  In this regard, the March 2014 VA examiner addressed the Veteran's belief that his multiple joint disabilities were somehow related to his service-connected dermatitis but found that, in there was no plausible medical mechanism that degenerative joint disease was due to eczema as, the most likely etiology of his degenerative joint disease was aging.  Significantly, it was noted that the Veteran was currently 94 years old.  Although the examiner did not explicitly use the term "aggravation," by finding that there was no plausible mechanism for a relationship, the examiner addressed both causation and aggravation.  As the VA examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  Id. 

While the Veteran contends that his multiple joint disabilities are secondary to his service-connected dermatitis, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of multiple joint disabilities involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, while the Veteran testified during the March 2015 Board hearing that his multiple joint disabilities was secondary to a service-connected back disorder, the Board notes that the Veteran is not currently service connected for a back disorder.  Rather, he is receipt of a 60 percent rating for pension purposes for post-operative residuals of laminectomy for L-S disc with bilateral lumbar-sacral radiculopathy.  

Therefore, based on the foregoing, the Board finds that service connection for multiple joint disabilities is not warranted on a secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection multiple joint disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


	ORDER	

Service connection for multiple joint disabilities as secondary to service-connected dermatitis is denied.
	

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, for the below reasons, the Board finds that the March 2011 remand directives regarding the etiological opinions pertaining to the claimed eye disabilities have not been fully complied with and, therefore, a remand is necessary to obtain addendum opinions.

With regard to the issues of entitlement to service connection for left and right eye disabilities other than aniscoria and opacities of the right cornea, the Board previously remanded these issues for a VA examination and opinion in March 2011 to determine whether these disabilities "were either caused or aggravated (made worse) by his service-connected aniscoria and opacities of the right cornea or generalized anxiety disorder."  The Board also requested that the examiner "identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities. "  Pursuant to the March 2011 remand, the Veteran was afforded a VA examination in March 2014.  

Significantly, the March 2014 VA examiner opined that it was less likely as not (less than 50 percent probability) that any of the Veteran's currently diagnosed eye disabilities, other than aniscoria and opacities of the right cornea, had their onset in service, are related to the Veteran's in-service eye symptoms, or are otherwise the result of a disease or injury in service.  The rationale for this opinion was that the Veteran's currently diagnosed eye disabilities included mixed mechanism glaucoma, branch retinal vein occlusion and central retinal vein occlusion.  Glaucoma is a disease associated with increased intraocular pressure in which damage to the optic nerve leads to vision loss.  The exact mechanism is unknown; however nothing in the Veteran's history would predict the development of glaucoma as a result of in-service symptoms, disease or injury.  Branch retinal vein occlusion and central retinal vein occlusion are the result of atherosclerosis.  This is not the result of a disease or injury in service.	

The examiner also opined that the Veteran's additional eye disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right eye disorder.  The rationale for this opinion was that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated (made worse) by his aniscoria and opacities of the cornea.  The current disabilities were not related to his service-connected condition.

Unfortunately, the March 2014 VA examiner failed to provide an opinion as to whether any eye disability, other than aniscoria and opacities of the right cornea, was either caused or aggravated (made worse) by the Veteran's service-connected generalized anxiety disorder.  Furthermore, the "rationale" provided by the March 2014 VA examiner that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated (made worse) by his aniscoria and opacities of the right cornea does not appear to be a "rationale" at all, only a restatement of the negative opinion.  Moreover, the March 2014 examiner also failed to "identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities" as was requested in the March 2011 remand.  As such, an addendum opinion is required on remand.  

With regard to the issue of entitlement to service connection for residuals of a stroke, in a September 2009 Appellant Brief, the Veteran's representative wrote that VA has not considered the effect of the Veteran's service-connected psychiatric condition on his CVDs (cerebro-vascular disease), which includes strokes.  The Veteran's representative noted that psychiatric problems are associated with the incurrence or recurrence of CVDs.  Cecil Textbook of Medicine (22d Edition, 2004).  Also, during the March 2015 Board hearing, the Veteran testified that, after his stroke, he began experiencing decreased vision bilaterally.  He also testified that his stroke was caused by a blood clot behind his eye.  If this is true, it appears that the Veteran's service-connected right eye disorder may be associated with the Veteran's stroke.  Notably, no medical opinion has been obtained regarding the Veteran's claim for service connection for residuals of a stroke.  Given the medical evidence cited by the Veteran's representative, a medical examination and opinion are required on remand.  

Furthermore, in the March 2011 Board remand, it was requested that additional treatment records be obtained, specifically "all records of the Veteran's treatment for eye disabilities and a stroke from VAMC Washington from August 2005 to the present, from VAMC Brooklyn, VAMC Manhattan, and VAMC St. Albans, and from any other VA facility sufficiently identified by the Veteran."  Throughout this appeal, the Veteran has claimed that his only medical treatment is through VA.  Pursuant to the March 2011 Board remand, records from VAMC Brooklyn, VAMC Manhattan, and VAMC St. Albans were requested but January and October 2012 memorandums show that these records are unavailable.  A review of the claims file includes a significant amount of VA treatment records dated through October 2008.  However, there is only one VA treatment record dated after October 2008, specifically a June 2014 which is contained in the VBMS file.  Given the need to remand for other reasons, an attempt should be made to obtain any outstanding VA treatment records dated since October 2008.  

Moreover, the Board finds that the claim for an increased rating for aniscoria and opacities of the right cornea and the claim for SMC by reason of being housebound are inextricably intertwined with the Veteran's pending claims for service connection, as the resolution of these claims might have bearing upon the claims for an increased rating and/or SMC.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all records of the Veteran's treatment for eye disabilities and claims residuals of a stroke from October 2008 to the present. 

All efforts to obtain these records must be documented in the claims file.  If any of these records are unavailable, this should also be noted in the claims file. 

2. Return the claims file to the VA examiner who conducted the Veteran's March 2014 eye examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion are caused or aggravated by his service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder.  The amount of any aggravation should be quantified, if possible. 

The examiner should also identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities. 

The examiner is directed to the September 2009 Appellant Brief wherein the Veteran's representative noted that psychiatric problems are associated with the incurrence or recurrence of CVDs.  Cecil Textbook of Medicine (22d Edition, 2004).  

The examiner is notified that, while he previously provided an adequate opinion regarding whether the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion are directly related to service, he failed to opine whether these disorders are caused or aggravated by his service-connected generalized anxiety disorder and failed to provide a rationale regarding the opinion that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated (made worse) by his aniscoria and opacities of the right cornea.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. After any additional VA treatment records are obtained and associated with the Veteran's claims file, schedule him for an appropriate VA examination to determine whether the Veteran suffers any residuals from a stroke in October 2005 (such as decreased vision as contended by the Veteran during the March 2015 Board hearing).  All indicated tests and studies should be conducted. 

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed residuals of a stroke, were either caused or aggravated (made worse) by his service-connected aniscoria and opacities of the right cornea or generalized anxiety disorder.  The amount of any aggravation should be quantified, if possible. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service eye symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 
	
4. The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


